Citation Nr: 1545934	
Decision Date: 10/29/15    Archive Date: 11/10/15

DOCKET NO.  11-05 319A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to special monthly pension based on the need for regular aid and attendance or on account of being housebound. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

L. A. Rein, Counsel



INTRODUCTION

The Veteran had active service in the U.S. Army from June 1966 to July 1969.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.


FINDINGS OF FACT

In October 2015, prior to the promulgation of a decision in the appeal, the appellant withdrew the appeal of the claim for special monthly pension based on the need for regular aid and attendance or on account of being housebound in writing.


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal of the issue of entitlement to special monthly pension based on the need for regular aid and attendance or on account of being housebound have been met.  38 U.S.C.A. § 7105(b)(2) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R §§ 20.202, 20.204(b) (2015).  Withdrawal may be made by the claimant or the authorized representative.  38 C.F.R. § 20.204(c)  (2015).

In March 2011, the Veteran perfected an appeal of a claim for special monthly pension based on the need for regular aid and attendance or on account of being housebound.  In October 2015, prior to the promulgation of a decision in the appeal, the appellant submitted a written statement withdrawing the appeal of the claim for special monthly pension based on the need for regular aid and attendance or on account of being housebound. 

As a result of the claimant's withdrawal of the appeal, no allegation of error of fact or law remains before the Board for consideration.  Therefore, the Board finds that the claimant has withdrawn the claim for special monthly pension based on the need for regular aid and attendance or on account of being housebound.  Therefore, the Board does not have jurisdiction to review that appeal, and it is dismissed.


ORDER

The appeal of the claim for special monthly pension based on the need for regular aid and attendance or on account of being housebound is dismissed.




____________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


